Citation Nr: 0022926	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Clyde Stipe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1980.  His appeal comes before the Board of 
Veterans' Appeals (Board) from January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran submitted a notice 
of disagreement in September 1998, the RO issued a statement 
of the case in October 1998, and a substantive appeal was 
received in November 1998.

The veteran requested that he be afforded an RO hearing by 
correspondence received in May 1998.  He canceled that 
hearing and instead requested a hearing before a member of 
the Board sitting in Muskogee by a letter of January 1999.  
He was afforded that hearing in June 2000 and his appeal is 
now properly before the Board for review.


FINDINGS OF FACT

1.  The veteran reported that he has an associate's degree in 
chemistry and that he has work experience as a concrete 
finisher, a mailroom worker, and a forklift operator.  He has 
alternatively stated that he last worked as a stocker at Wal-
Mart in 1995 and that he was working as a concrete finisher 
as of February 1996.

2.  The veteran has established service connection for 
compression fracture, T12, L1, with limitation of motion as 
10 percent disabling, residuals of a right ankle strain as 10 
percent disabling, and somatization disorder as 10 percent 
disabling.  His total disability evaluation for his service-
connected disabilities is 30 percent.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and maintaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
are precluding him from working.  As an initial matter, the 
Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
further satisfied that all facts relevant to this claim have 
been properly and sufficiently developed.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration may be 
given to a veteran's level of education, training, and 
previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the veteran  sustained a right ankle injury in 
service, and he established service connection for residuals 
of a right ankle strain in April 1980.  Those residuals are 
currently evaluated as 10 percent disabling.  The RO has also 
assigned 10 percent evaluations for residuals of a 
compression fracture, T12, L1, with limitation of motion, in 
addition to a somatization disorder, also 10 percent 
disabling.  Because these disorders are the only disabilities 
for which the veteran has established service connection, he 
does not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Nevertheless, a total rating based on individual 
unemployability may be granted on the basis of extraschedular 
considerations in a case in which a veteran is in fact 
unemployable by reason of his service-connected disabilities, 
but who fails to meet the percentage requirements.  Specific 
attention is afforded the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Determinations are made irrespective of the veteran's 
age.  However, for the reasons set forth below, the Board 
finds that the evidence does not reflect that the veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation within the meaning 
of VA law.  As such, the criteria for assignment of a total 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), have not been met and the claim must therefore be 
denied.

The record contains a letter from Max L. Alumbaugh, D.O., 
that appears to be altered in significant ways.  The 
purported date on the letter is February 1980, although the 
"1980" appears to have been typed over at least once.  The 
letter contains the following sentence:  "It is my opinion 
that chest pains were do to his back injury."  The words 
"do to," however, are written by hand, whereas the rest of 
the sentence is typed.  The letter appears to be a copy of 
the original document.  Further, the spacing is inconsistent 
with the rest of the document, and the word "due" is 
obviously misspelled as "do."  In light of these 
considerations, the Board places little significance on the 
portions of the letter that appear to be altered.  However, 
Dr. Alumbaugh also indicated that the veteran see an 
orthopedic surgeon, and that the veteran was in chronic 
discomfort (this does not seem altered).  In any event, the 
Board notes that chest pains are not service connected.

A letter from Jeff S. Jennings, D.O., dated February 1996, 
reflects that the veteran said that he had been working as a 
concrete worker for several years.  He reported that he had 
trouble walking, and the veteran had some loss of motion on 
physical examination.  Dr. Jennings indicated that he could 
not be sure that chest pain was due to the back injury, but 
this could have been caused by a compression fracture or 
secondary to a lung mass.  Dr. Jennings stated that the 
veteran should not be allowed to do heavy lifting.

According to a March 1996 letter from Richard L. Pentecost, 
M.D., the veteran was discharged from service with a 100 
percent disability rating due to injuries to his head back 
and ankle.  The veteran related the manner in which he was 
injured in service which is different from that shown in the 
service medical records.  Also, the service records show that 
the veteran was discharged from service without any physical 
disability being the cause of his discharge.  The veteran 
told Dr. Pentecost that his evaluation had been reduced to 10 
percent, that he did not understand why it had been reduced, 
and that his military records had been destroyed.  However, 
the record actually reflects that service connection was 
granted by the RO in April 1980 and a noncompensable rating 
was assigned for the ankle sprain.  No other disabilities 
were granted service connection at that time.  The rating for 
ankle sprain was increased to 10 percent in 1986.  The 
veteran complained of inability to walk even two blocks 
without pain, loss of sensation and numbness in various parts 
of his body, frequent headaches, and loss of memory.  The 
veteran gave a history of being totally disabled from 
February 1995.  Dr. Pentecost stated some clinical findings 
and opined that the veteran was "temporarily totally 
disabled and disability [was] expected to last for an 
indefinite period of time."  The letter was unsigned.

The veteran's mental status was reviewed by a VA examiner in 
June 1997.  The examiner stated that the veteran did not meet 
the full criteria for a somatoform disorder secondary to back 
pain.  To the extent that he had somatoform disorder, there 
was mild social and industrial impairment.  The examiner 
diagnosed undifferentiated somatoform disorder and he 
assessed a Global Assessment of Function (GAF) score of 70 
secondary to somatoform disorder, and an overall GAF score of 
55.

The veteran stated that he had been unemployed since 1995 at 
a VA examination in August 1997.  The examiner reported that 
the veteran had a history of right ankle sprain, but the 
ankle was asymptomatic at that time.  The examiner noted that 
previous X-rays of the veteran's ankles were normal.  On 
physical examination, the examiner stated that the ankle 
appeared to be normal, and it had full range of motion 
without pain or crepitus.  The examiner diagnosed right ankle 
strain without residuals.  Regarding the veteran's back, the 
examiner reported that the spine had normal curvature.  He 
complained of tenderness, and the examiner found no palpable 
abnormality.  The veteran did have limited motion with 
forward flexion to 70 degrees.  He had hyperextension to 20 
degrees and lateral flexion of 25 degrees in the lumbar 
spine.  His straight leg raising was negative bilaterally and 
he was "neurologically normal."  X-rays taken in connection 
with the August 1997 examination showed that the veteran's 
thoracic spine had a normal bony structure.  Alignment of the 
vertebral bodies was unremarkable.  Likewise, an X-ray of the 
lumbar spine was unremarkable, and the disc spaces and 
vertebral bodies were well maintained and aligned.

At a VA examination in August 1998, the veteran reported that 
he could not move his back because of pain.  He would not 
flex, extend, rotate, or bend his back in any way, and the 
examination report reflects that he made no attempt to do so.  
The examiner indicated that the veteran had degenerative 
joint disease involving the lumbosacral and thoracic spine.  
The examiner stated that "[i]n terms of functional loss, I 
can only estimate functional loss from his history, since I 
was not able to evaluate range of motion on exam.  My 
estimate would be moderate functional loss due to pain."  
Two X-ray views of the lumbosacral spine showed that there 
were "no significant abnormalities."  Regarding the 
veteran's right ankle, the examiner in August 1998 reported 
that the veteran had mild functional loss due to pain, but 
moderate functional loss due to instability and lack of 
endurance.

The veteran was also examined in August 1998 by a VA 
psychiatrist, who reported that the veteran's memory was good 
for both recent and remote events.  The veteran had "made it 
very clear" that he did not believe he had any mental 
disorders, and he did not understand why he had been 
scheduled to be examined.  The examiner indicated that the 
previous diagnosis of somatization disorder had "very 
limited symptoms now," and there were no longer enough 
symptoms to meet the somatization diagnosis.  Further, the 
examiner specifically stated that the veteran did not have 
any psychiatric conditions that restricted his ability to 
work.

The veteran testified at a hearing before the undersigned 
member of the Board in June 2000.  The veteran indicated that 
he could not work because of pain.  He stated that he had 
earned an associate's degree in science, and that after his 
separation from active duty in 1980, he had worked in a 
mailroom in California.  He was a forklift operator after he 
returned home from California.  He also worked at Wal-Mart, 
but only for a few weeks.  

As an initial matter, the Board notes that the record 
contains a psychiatric opinion given in August 1998 to the 
effect that the veteran is not restricted from work due to 
any mental condition.  Indeed, none of the information from 
the psychiatric examination in 1997 or 1998 contains any 
information that the veteran is unable to wok due to 
psychiatric problem.  

The veteran has established service connection for two 
physical disabilities, namely his residuals of a right ankle 
strain and a history of compression fracture.  Essentially, 
the veteran suffered a falling injury during active duty in 
January 1980, and the basis of the findings of service 
connection are linked to this injury and its residuals.  Dr. 
Pentecost opined that the veteran was "temporarily totally 
disabled."  However, his report is unsigned and contains 
errors as to history.  The report is of diminished probative 
value.  In any event, the clinical findings and opinion from 
Dr. Pentecost are not the most recent in the record.  The VA 
examination reports are more credible as to the findings.  

Likewise, the opinion from Dr. Jennings, that the veteran not 
be allowed to do heavy lifting, is not as probative as more 
recent VA reports on the veteran's employability.  In fact, 
Dr. Jennings did not state that the veteran was unemployable; 
rather, he stated that the veteran could not do heavy 
lifting.  This finding is not tantamount to a showing that 
the veteran is unable to perform all forms of substantial 
employment.

More importantly, X-rays have consistently revealed that his 
lumbar spine is essentially normal, and this is the newest 
evidence of record.  An X-ray in August 1997 shows that the 
veteran's disc spaces were well maintained, and the vertebral 
bodies were well aligned.  A VA examiner in August 1998 
stated that there were "no significant abnormalities."  
This opinion does not conform to a finding that the veteran 
is completely disabled from performing all substantial 
occupations because of back pain.  In terms of the right 
ankle strain, the examiner in August 1998 stated that there 
was only mild functional loss due to pain and moderate 
functional loss due to instability and lack of endurance.  

In summary, the current clinical data reflects that the 
veteran's back has normal bony structure and his vertebrae 
are adequately aligned.  The latest VA examination contains 
an opinion that the veteran's right ankle is not causing him 
any disability.  The record also contains two opinions from 
mental health professionals that there is essentially no 
disability based on a psychiatric condition.  As stated 
above, the Board places little probative value on the letter 
from Dr. Alumbaugh.  In light of all of these factors, the 
Board must conclude that there is insufficient evidence to 
show entitlement to TDIU.  In other words, the veteran has 
not submitted evidence that his service-connected 
disabilities are rendering him disabled from all forms of 
substantial gainful employment.  The preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to a service-connected disability.  

As a final matter, the Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) in connection with the veteran's claim for a total 
rating; however, the doctrine is inapplicable because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to TDIU is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

